 



Exhibit 10.23

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

dated as of

July 31, 2003

Between

ATLANTIC COAST AIRLINES

And

WACHOVIA BANK, NATIONAL ASSOCIATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page      

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS
    2    
SECTION 1.01 Definitions
    2    
SECTION 1.02 Accounting Terms and Determinations
    7    
SECTION 1.03 References
    8    
SECTION 1.04 Use of Defined Terms
    8    
SECTION 1.05 Terminology
    8  
ARTICLE II REVOLVING LINE OF CREDIT
    8  
ARTICLE III CONDITIONS PRECEDENT
    8  
ARTICLE IV LETTERS OF CREDIT
    9    
SECTION 4.01 Letters of Credit
    9    
SECTION 4.02 Compensation for Letters of Credit
    9  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    9    
SECTION 5.01 Corporate Existence and Power
    9    
SECTION 5.02 Corporate and Governmental Authorization; No Contravention
    10    
SECTION 5.03 Binding Effect
    10    
SECTION 5.04 Compliance with ERISA
    10    
SECTION 5.05 Compliance with Laws; Payment of Taxes
    10    
SECTION 5.06 Ownership of Property
    11    
SECTION 5.07 No Default
    11    
SECTION 5.08 Full Disclosure
    11    
SECTION 5.09 Insolvency
    11  
ARTICLE VI AFFIRMATIVE COVENANTS
    12    
SECTION 6.01 Information
    12    
SECTION 6.02 Inspection of Books and Records
    12    
SECTION 6.03 Conduct of Business and Maintenance of Existence
    12    
SECTION 6.04 Compliance with Laws; Payment of Taxes
    12    
SECTION 6.05 Notices of Certain Events
    13  
ARTICLE VII NEGATIVE COVENANTS
    13    
SECTION 7.01 Consolidations, Mergers and Sales of Assets
    13    
SECTION 7.02 Dissolution
    13    
SECTION 7.03 Change in Control
    13  
ARTICLE VIII DEFAULTS
    13    
SECTION 8.01 Events of Default
    13  
ARTICLE IX [INTENTIONALLY DELETED]
    14  
ARTICLE X SECURITY AGREEMENT
    14  

i



--------------------------------------------------------------------------------



 

                  Page      

--------------------------------------------------------------------------------

 
SECTION 10.01 Security Interest in Collateral
    14    
SECTION 10.02 Security Instruments; Further Assurances
    14    
SECTION 10.03 Power of Attorney
    14  
ARTICLE XI MISCELLANEOUS
    15    
SECTION 11.01 Notices
    15    
SECTION 11.02 No Waivers
    15    
SECTION 11.03 Expenses; Documentary Taxes
    15    
SECTION 11.04 Indemnification
    15    
SECTION 11.05 Amendments and Waivers
    16    
SECTION 11.06 Independence of Covenants
    16    
SECTION 11.07 Successors and Assigns
    16    
SECTION 11.08 Virginia Law
    16    
SECTION 11.09 Severability
    16    
SECTION 11.10 Interest
    16    
SECTION 11.11 Interpretation
    17    
SECTION 11.12 Waiver of Jury Trial; Consent to Jurisdiction
    17    
SECTION 11.13 Counterparts
    17    
SECTION 11.14 Ratification of Existing Documents
    17    
SECTION 11.15 Release of Guaranty
    18    
SECTION 11.16 Inconsistency Between Documents
    18  



           
Schedule 4.01 Letters of Credit
         
EXHIBIT A
       



ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

     THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated as of July 31, 2003 by and between ATLANTIC COAST AIRLINES (the
“Borrower”), a California corporation, and WACHOVIA BANK, NATIONAL ASSOCIATION
(the “Lender”).

RECITALS

       1.     The Borrower and the Lender are parties to a revolving line of
credit facility evidenced by a Note dated September 28, 2001, in the face amount
of Twenty Five Million Dollars, as amended by a Loan Modification Agreement
dated December 23, 2002 (which reduced the face amount of the Note to
$17,500,000.00).



  2.   The terms and conditions of the revolving line of credit facility and a
letter of credit facility are set forth in a Loan and Security Agreement dated
September 28, 2001, between the Borrower and the Lender, as amended by the Loan
Modification Agreement.     3.   Atlantic Coast Airlines Holdings, Inc.
guarantees payment of all of the Borrower’s debt to the Lender pursuant to an
Unconditional Guaranty dated September 28, 2001.     4.   The Borrower granted
and conveyed to the Trustee for the benefit of the Lender, as security for
$12,345,000.00 of the Obligations (as defined below), the Deed of Trust (as
defined below).     5.   The Lender has issued fourteen Letters of Credit for
the account of the Borrower, including the Bond Letter of Credit (as defined
below).     6.   Pursuant to a letter agreement dated December 6, 2002, the
Lender agreed to waive its right to declare an Event of Default under the Loan
and Security Agreement by reason of the filing of a Voluntary Petition under
Chapter 11 of the Bankruptcy Code by United Air Lines, Inc., subject to certain
conditions.     7.   On December 9, 2002, UAL Corporation and related entities,
including United Air Lines, Inc., filed Voluntary Petitions under Chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the Northern
District of Illinois, Eastern Division, Case No. 02B48191.     8.   The waiver,
pursuant to the December 6, 2002 letter agreement, expires on July 31, 2003.    
9.   As of July 22, 2003, there were no sums due under the Note.

1



--------------------------------------------------------------------------------



 





  10.   The Lender has requested that the Borrower fully cash secure all Letters
of Credit issued by the Lender for the account of the Borrower. The Borrower has
requested that the Lender modify the Loan and Security Agreement to cure the
existing Event of Default. The Lender is agreeable to the Borrower’s request,
and the Borrower is agreeable to the Lender’s request, all subject to the
execution of this Agreement.

     NOW, THEREFORE, the Lender and the Borrower agree as follows:

ARTICLE I
DEFINITIONS

     SECTION 1.01 Definitions. The terms as defined in this Section 1.01 shall,
for all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:

     “Affiliate” of any relevant Person means any other Person (other than a
Subsidiary): (i) who directly, or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, the relevant
Person; (ii) who beneficially owns or hold 5% or more of any class of the Voting
Stock of such Person; or (iii) 5% or more of the Voting Stock (or in the case of
a Person which is not a corporation, 5% or more of the equity interest) of which
is beneficially owned or held by such Person or a Subsidiary of such person.

     “Agreement” means this Amended and Restated Loan and Security Agreement, as
the same may hereafter be amended, modified, supplemented or restated from time
to time, and all exhibits hereto.

     “Applicable Law” means all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant or Loan Documents in question, including,
but not limited to, all applicable common law and equitable principles; all
provisions of all applicable state and federal constitutions, statutes, rules,
regulations and orders of governmental bodies; orders, judgments and decrees of
all courts and arbitrators and all Environmental Laws.

     “Authority” means the Metropolitan Washington Airports Authority.

     “Bond Letter of Credit” means the Lender’s irrevocable, transferable
direct-pay letter of credit in substantially the form of Exhibit A to the
Reimbursement Agreement in the original undrawn amount of $12,147,090.41.

     “Borrower” means Atlantic Coast Airlines, a California corporation, and its
successors and its permitted assigns.

     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the Commonwealth of Virginia or is a

2



--------------------------------------------------------------------------------



 



day on which banking institutions located in the Commonwealth of Virginia are
closed.

     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et. seq. and its implementing regulations and
amendments.

     “CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

     “Closing Date” means July 31, 2003.

     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code.

     “Collateral” means (i) the certificate of deposit listed on Exhibit A,
(ii) all substitutions and replacements of the property described in (i) above,
and (iii) the proceeds of any of the foregoing items (i) and (ii) above.

     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee under capital
leases, (v) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance, (vi) all obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (vii) all Debt of others secured
by a Lien on any asset of such Person, whether or not such Debt is assumed by
such Person, and (viii) all Debt of others Guaranteed by such Person.

     “Deed of Trust” means the Credit Line Leasehold Deed of Trust and Security
Agreement executed by the Borrower on or about September 28, 2001 in favor of
the trustee named therein for the benefit of the Lender, as it may be amended,
modified, supplemented or restated from time to time, by which the Borrower
granted and conveyed to the trustee for the benefit of the Lender, as security
for $12,345,000 of the Obligations, Liens upon the Borrower’s Leasehold Interest
in the Realty leased by the Borrower from the Authority pursuant to the Lease.
The Deed of Trust is being released in connection with execution and delivery of
this Agreement.

3



--------------------------------------------------------------------------------



 



     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

     “Event of Default” has the meaning set forth in Section 8.01.

     “FAA” means the Federal Aviation Administration, an agency of the United
States Government, or any successor or replacement administration or
governmental agency having the same or similar authority and responsibilities.

     “GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

     “Improvements” means the maintenance facility and associated access
roadway, vehicle parking and maneuvering areas and aircraft paving aprons on the
Realty.

     “Lease” means that certain Ground Lease Agreement, dated as of June 23,
1997, between the Authority and the Borrower, as amended.

     “Leasehold Interest” means the Borrower’s interest in the Realty and the
Improvements under the Lease.

     “Lender” means Wachovia Bank, National Association, and its successors and
assigns.

4



--------------------------------------------------------------------------------



 



     “Lender’s Expenses” means and includes: (a) all reasonable costs and
expenses which Borrower is required to pay or cause to be paid under this
Agreement or any of the other Loan Documents and which are paid or advanced by
Lender pursuant to the provisions of this Agreement or any of the other Loan
Documents; (b) all taxes and insurance premiums of every kind and nature which
Borrower is required to pay or cause to be paid under this Agreement or any of
the other Loan Documents and which are paid or advanced by Lender pursuant to
the provisions of this Agreement or any of the other Loan Documents; (c) all
necessary or advisable filing, recording, publication and search fees paid or
incurred by Lender in connection with the transactions contemplated by this
Agreement; (d) all reasonable costs and expenses paid or incurred by Lender
(with or without suit) to correct any default or enforce any provisions of this
Agreement or any of the other Loan Documents or in gaining possession of,
maintaining, handling, preserving, storing, refurbishing, appraising, selling,
preparing for sale and advertising to sell the Collateral, whether or not a sale
is consummated; (e) all reasonable costs and expenses paid or incurred by Lender
in enforcing or defending this Agreement, any of the other Loan Documents, or
any portion of any thereof; and (f) reasonable attorneys fees and expenses paid
or incurred by Lender in enforcing or defending this Agreement, any of the other
Loan Documents or any provision of any thereof, whether or not suit is brought,
and including any action brought in any bankruptcy or insolvency proceeding.

     “Lending Office” means (i) the Lender’s office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office), or such other office as Lender may hereafter designate
as its Lending Office by notice to the Borrower.

     “Letters of Credit” means all letters of credit issued by the Lender or any
of the Lender’s Affiliates for the account of the Borrower.

     “Letter of Credit Application Agreement” means the Lender’s standard form
of letter of credit application, together with all schedules and exhibits
thereto, as such form may be modified from time to time.

     “Letter of Credit Fee” means an annual amount equal to forty-five (45)
basis points of the face amount of a Letter of Credit issued by the Lender.

     “Lien” means, with respect to any Collateral, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, or encumbrance or servitude of any kind in
respect of such Collateral to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any Collateral which it has acquired or holds subject to
the

5



--------------------------------------------------------------------------------



 



interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

     “Loan Documents” means this Agreement, the Letter of Credit Application
Agreements and the Security Documents, as such documents and instruments may be
amended or supplemented from time to time.

     “Material Adverse Effect” means, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Borrower and any
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Lender under the Loan Documents, or the ability of the Borrower to perform its
obligations under the Loan Documents to which it is a party, as applicable, or
(c) the legality, validity or enforceability of any Loan Document or the
collateral for any Loan Document.

     “Maximum Rate” has the meaning set forth in Section 11.10.

     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.

     “Obligations” means all indebtedness, obligations and liabilities of any of
the Borrower and its Subsidiaries to the Lender existing on the date of this
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, whether arising by contract, operation of law or otherwise.

     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Person” means an individual, a corporation, a partnership, an
unincorporated association, a trust or any other entity or organization,
including, but not limited to, a government or political subdivision or an
agency or instrumentality thereof.

     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code and is either (i) maintained by a member of the Controlled Group
for employees of any member of the Controlled Group or (ii) maintained pursuant
to a collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which a member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding 5 plan years made contributions.

6



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, leased or otherwise used or
occupied by the Borrower or any Subsidiary, wherever located.

     “Realty” means that certain parcel of real property of approximately 6.96
acres located at Washington Dulles International Airport in Loudoun County,
Virginia leased from the Authority by the Borrower and on which Borrower’s
Improvements are constructed.

     “Reimbursement Agreement” means that certain Letter of Credit and
Reimbursement Agreement, dated September 28, 2001, among the Lender and the
Borrower, pursuant to which the Lender issued the Bond Letter of Credit, as
amended, modified, supplemented or restated from time to time.

     “Security Documents” means this Agreement and all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.

     “Subsidiary” means any corporation of which a Person owns, directly or
indirectly through one or more intermediaries, more than 50% of the Voting Stock
at the time of determination. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

     “Voting Stock” means securities (as such term is defined in Section 2(1) of
the Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

     SECTION 1.02 Accounting Terms and Determinations. Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Lender unless with respect to any such change concurred in by the
Borrower’s independent public accountants or required by GAAP, in determining
compliance with any of the provisions of this Agreement or any of the other Loan
Documents: (i) the Borrower shall have objected to determining such compliance
on such basis at the time of delivery of such financial statements, or (ii) the
Lender shall so object in writing within 30 days after the delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made.

7



--------------------------------------------------------------------------------



 



     SECTION 1.03 References. Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules”, “Sections” and other
subdivisions are references to articles, exhibits, schedules, sections and other
subdivisions hereof.

     SECTION 1.04 Use of Defined Terms. All terms defined in this Agreement
shall have the same defined meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall require
otherwise.

     SECTION 1.05 Terminology. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and the plural shall
include the singular. Titles of Articles and Sections in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

ARTICLE II
REVOLVING LINE OF CREDIT

     Article II is deleted in its entirety. The Lender is under no obligation to
make Revolving Credit Loans (as defined in the Loan and Security Agreement) to
the Borrower, the Note (as defined in the Loan and Security Agreement) is
cancelled, and the Lender acknowledges that the Borrower has fully paid and
satisfied all commitment fees related to the revolving line of credit.

ARTICLE III
CONDITIONS PRECEDENT

     The effectiveness of this Agreement is subject to the satisfactory receipt
by the Lender of the following: (a) evidence that the Borrower has deposited
cash with the Lender in an amount sufficient to fully cash secure the Letters of
Credit; (b) a First Modification of Letter of Credit and Reimbursement Agreement
signed by the Borrower; (c) an opinion letter of Reed Smith LLP, counsel for the
Borrower, dated as of the Closing Date; (d) a certificate of the Borrower signed
by the secretary or an assistant secretary of the Borrower, certifying as to the
names, true signatures and incumbency of the officer or officers of the Borrower
authorized to execute and deliver this Agreement, and a certified copy of the
action taken by the board of directors of the Borrower authorizing the
Borrower’s execution, delivery and performance of this Agreement; and
(e) delivery of such other documents, instruments and agreements as the Lender
shall reasonably request in connection with the foregoing matters.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
LETTERS OF CREDIT

     SECTION 4.01 Letters of Credit. The Lender has issued fourteen Letters of
Credit for the account of Borrower as set forth on Schedule 4.01, in accordance
with the terms of Letter of Credit Application Agreements. The Lender is under
no obligation to issue any additional Letters of Credit for the account of the
Borrower.

     SECTION 4.02 Compensation for Letters of Credit.

               (a)  With respect to each Letter of Credit in the face amount of
$200,000 or less, effective on the Closing Date, the Borrower shall pay to the
Lender with respect to each Letter of Credit the Letter of Credit Fee, payable
in advance on the Business Day on which the Letter of Credit was issued and
every six months thereafter. Letter of Credit Fees payable hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

               (b)  With respect to each Letter of Credit in the face amount of
more than $200,000, effective on the Closing Date, the Borrower shall pay to the
Lender with respect to each Letter of Credit the Letter of Credit Fee, payable
in arrears on the next Business Day which is a ninety day multiple of the date
of issuance of the Letter of Credit, and every ninety days thereafter. The
Lender shall provide to the Borrower an appropriate credit on the first due date
of a Letter of Credit Fee, in connection with the modification of the Letter of
Credit Fee as provided in this subsection. Letter of Credit Fees payable
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

               (c)  The Borrower shall also pay to the Lender its customary
administrative fees in connection with the issuance and/or renewal of each
Letter of Credit.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Lender that:

     SECTION 5.01 Corporate Existence and Power. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. The Borrower is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except in each case where such failure to be so
qualified or have such powers, licenses, authorizations, consents or approvals
would not

9



--------------------------------------------------------------------------------



 



have a Material Adverse Effect. The Borrower is an air carrier holding a
certificate issued by the FAA under 49 U.S.C. § 44705.

     SECTION 5.02 Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by the Borrower of this Agreement, and
each of the other Loan Documents to which the Borrower is a party, as applicable
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) require no action by or in respect of
or filing with, any governmental body, agency or official, (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries except as contemplated by the Loan Documents.

     SECTION 5.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, and the
other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Borrower
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.

     SECTION 5.04 Compliance with ERISA.

               (a)  The Borrower has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to a Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and has not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.

               (b)  The Borrower has not incurred any withdrawal liability with
respect to any Multiemployer Plan under Title IV of ERISA, and no such liability
is expected to be incurred.

     SECTION 5.05 Compliance with Laws; Payment of Taxes. The Borrower and its
Subsidiaries are in compliance with all applicable laws, regulations and similar
requirements of governmental authorities, except where such compliance is being
contested in good faith through appropriate proceedings or where non-compliance,
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect. There have been filed on behalf of the Borrower and its
Subsidiaries all Federal, state, local and foreign income, excise, property and
other tax returns which are required to be filed by them and to the best of
Borrower’s knowledge, all taxes due pursuant to such returns or pursuant to any
assessment received by or on behalf of the Borrower or any Subsidiary have

10



--------------------------------------------------------------------------------



 



been paid. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate. The Borrower has not given or been requested
to give a waiver of the statute of limitation relating to the payment of
Federal, state, local or foreign taxes.

     SECTION 5.06 Ownership of Property. The Borrower has title to its
properties sufficient for the conduct of its business.

     SECTION 5.07 No Default. Except as described in the Recitals, the Borrower
is not in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as described in the Recitals, no Default or
Event of Default has occurred and is continuing.

     SECTION 5.08 Full Disclosure. All information heretofore furnished by the
Borrower to the Lender for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, and all such information hereafter
furnished by the Borrower to the Lender will be, true, accurate and complete in
every material respect or based on reasonable estimates on the date as of which
such information is stated or certified. The Borrower has disclosed to the
Lender in writing any and all facts which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

     SECTION 5.09 Insolvency. After giving effect to this Agreement: (i) the
Borrower will not (x) be “insolvent,” within the meaning of such term as used in
O.C.G.A. § 18-2-22 or as defined in § 101 of the “Bankruptcy Code”, or Section 2
of either the “UFTA” or the “UFCA”, or as defined or used in any “Other
Applicable Law” (as those terms are defined below), or (y) be unable to pay its
debts generally as such debts become due within the meaning of Section 548 of
the Bankruptcy Code, Section 4 of the UFTA or Section 6 of the UFCA, or (z) have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA or Section 5 of the UFCA; and (ii) the obligations
of the Borrower under the Loan Documents will not be rendered avoidable under
any Other Applicable Law. For purposes of this Section 5.11, “Bankruptcy Code”
means Title 11 of the United States Code, “UFTA” means the Uniform Fraudulent
Transfer Act, “UFCA” means the Uniform Fraudulent Conveyance Act, and “Other
Applicable Law” means any other applicable law pertaining to fraudulent
transfers or acts voidable by creditors, in each case as such law may be amended
from time to time.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS

     The Borrower covenants and agrees that, so long as any Letter of Credit is
outstanding:

     SECTION 6.01 Information. The Borrower will deliver to the Lender:

               (c)  prompt written notice of any legal or arbitral proceedings,
or of any proceedings, by or before any court or governmental or regulatory
authority or agency, and any material development in respect of such
proceedings, affecting the Borrower, if an adverse determination in any such
proceeding could reasonably be expected to have, alone or in the aggregate, a
Material Adverse Effect; and

               (d)  from time to time such additional information regarding the
financial position or business of the Borrower as the Lender may reasonably
request.

     SECTION 6.02 Inspection of Books and Records. The Borrower will (i) keep,
and cause each Subsidiary to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and
(ii) permit, and cause each Subsidiary to permit, representatives of the Lender
at the Lender’s expense prior to the occurrence of a Default and at the
Borrower’s expense after the occurrence of a Default, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. The Borrower agrees to cooperate
and assist in such visits and inspections, in each case at such reasonable times
and as often as may reasonably be desired.

     SECTION 6.03 Conduct of Business and Maintenance of Existence. The Borrower
shall, and shall cause each operating Subsidiary to, maintain its corporate
existence and carry on its business in substantially the same fields as such
business is now carried on and maintained.

     SECTION 6.04 Compliance with Laws; Payment of Taxes. The Borrower will, and
will cause each of its Subsidiaries to, comply with applicable laws (including
but not limited to ERISA), regulations and similar requirements of governmental
authorities (including but not limited to PBGC), except where the necessity of
such compliance is being contested in good faith through appropriate proceedings
diligently pursued or where noncompliance could not, alone or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Borrower will, and
will cause each of its Subsidiaries to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the Property of the
Borrower or any Subsidiary, except liabilities being contested in good faith and
against which the Borrower has set up reserves in accordance with GAAP.

12



--------------------------------------------------------------------------------



 



     SECTION 6.05 Notices of Certain Events. The Borrower shall notify the
Lender in writing promptly after the occurrence thereof, of any Default or Event
of Default

ARTICLE VII
NEGATIVE COVENANTS

     The Borrower covenants and agrees that, so long as any Letter of Credit is
outstanding:

     SECTION 7.01 Consolidations, Mergers and Sales of Assets. The Borrower will
not consolidate or merge with or into, or sell, lease or otherwise transfer all
or any substantial part of its assets to, any other Person. The parties agree
that termination of the code sharing agreement between the Borrower and United
Airlines Inc. shall not constitute a violation of this Section 7.01.

     SECTION 7.02 Dissolution. The Borrower shall not suffer or permit
dissolution or liquidation either in whole or in part.

     SECTION 7.03 Change in Control. The Borrower shall not suffer a change in
control such that a single entity controls or acquires 40% or more of the
Borrower’s Voting Stock.

ARTICLE VIII
DEFAULTS

     SECTION 8.01 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

               (e)  the Borrower shall default (after the expiration of any
applicable notice and cure periods) under any Letter of Credit Application
Agreement; or

               (f)  the Borrower shall fail to observe or perform any covenant
or agreement contained or incorporated by reference in this Agreement or the
other Loan Documents; or

               (g)  any representation, warranty, certification or statement
made by the Borrower in Article V of this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement shall
prove to have been incorrect or misleading in any material respect when made (or
deemed made);

then, in every event, (i) the Lender may exercise all remedies available to it
under any Security Document or any other Loan Document; (ii) provided the Lender
has given written notice to Borrower of such Event of Default and Borrower has
failed to cure such Event of Default within within ten (10) days of receipt of
such notice, then Lender may request and Borrower shall provide, cash collateral
to secure any and all Obligations of the Borrower to the Lender, which

13



--------------------------------------------------------------------------------



 



cash collateral shall be in an amount acceptable to the Bank in its sole and
reasonable discretion (but not to exceed 100% of the amount of all Obligations
(other than the Letters of Credit) of the Borrower to the Lender); and (iii) the
Lender shall have available to it all other remedies at law or equity.

ARTICLE IX
[INTENTIONALLY DELETED]

ARTICLE X
SECURITY AGREEMENT

     SECTION 10.01 Security Interest in Collateral. To secure the prompt
repayment of the Obligations and to secure the prompt performance of any and all
other Obligations to be performed by the Borrower, the Borrower hereby grants to
the Lender a continuing security interest in and lien upon the Collateral,
whether now owned or existing or at any time hereafter acquired, arising or
created by the Borrower. The Lender’s security interest in and lien upon the
Collateral shall attach to all of the Collateral upon the execution and delivery
of this Agreement, without further act being required of either the Lender or
the Borrower.

     SECTION 10.02 Security Instruments; Further Assurances. The Lender may file
one or more Uniform Commercial Code financing statements, providing the Lender
with a valid first lien on all Collateral now owned or hereafter acquired by the
Borrower, and the Borrower hereby authorizes the Lender to file such financing
statements.

     SECTION 10.03 Power of Attorney. The Borrower hereby irrevocably appoints
the Lender as its attorney-in-fact and agent with full power of substitution and
re-substitution for the Borrower and in its name to do, at the Lender’s option,
any one or more of the following acts, upon the occurrence and during the
continuance of an Event of Default but not thereafter: (a) to compromise,
prosecute or defend any action, claim or proceeding concerning the Collateral;
(b) to do any and all acts which the Borrower is obligated to do under this
Agreement or under any of the other Loan Documents; (c) to exercise such rights
as the Borrower might exercise relative to the Collateral; (d) to give notice of
the Lender’s security interest in and lien upon the Collateral, and (e) to
execute in the Borrower’s name and file any notices, financing statements and
other documents or instruments Lender determines are necessary or required to
fully carry out the intent and purpose of this Agreement or to perfect the
Lender’s security interest and lien in and upon the Collateral. The appointment
of the Lender as the Borrower’s attorney-in-fact, and each and every one of the
Lender’s rights and powers in connection therewith, being coupled with any
interest, are and shall remain irrevocable during the continuance of an Event of
Default until all of the Obligations have been paid and performed.

14



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS

     SECTION 11.01 Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including telecopier or similar
writing) and shall be given to such party at its address or telecopier number
set forth on the signature pages hereof or such other address or telecopier
number as such party may hereafter specify for the purpose by notice to each
other party. Each such notice, request or other communication shall be effective
(i) if given by telecopier, when such telecopy is transmitted to the telecopier
number specified in this Section and the confirmation is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in this Section.

     SECTION 11.02 No Waivers. No failure or delay by the Lender in exercising
any right, power or privilege hereunder or under any Loan Document shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

     SECTION 11.03 Expenses; Documentary Taxes. The Borrower shall pay (i) all
out-of-pocket expenses of the Lender, including fees and disbursements of
special counsel for the Lender, in connection with the preparation of this
Agreement and the other Loan Documents, any waiver or consent hereunder or
thereunder or any amendment hereof or thereof or any Default or alleged Default
hereunder or thereunder and (ii) if a Default occurs, all out-of-pocket expenses
incurred by the Lender, including fees and disbursements of counsel, in
connection with such Default and collection and other enforcement proceedings
resulting therefrom, including out-of-pocket expenses incurred in enforcing this
Agreement and the other Loan Documents. The Borrower shall indemnify the Lender
against any transfer taxes, documentary taxes, assessments or charges made by
any Governing Authority by reason of the execution and delivery of this
Agreement or the other Loan Documents.

     SECTION 11.04 Indemnification. The Borrower shall indemnify the Lender and
each Affiliate thereof and its respective directors, officers and employees
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any
transaction contemplated by this Agreement or any other Loan Document or any
breach by the Borrower of this Agreement or any other Loan Document or from any
investigation, litigation (including, without limitation, any actions taken by
the Lender or to enforce this Agreement or any of the other Loan Documents) or
other proceeding (including, without limitation, any threatened investigation or
proceeding) relating to the foregoing, and the Borrower shall reimburse the

15



--------------------------------------------------------------------------------



 



Lender, and each Affiliate thereof and its respective directors, officers, and
employees, upon demand for any expenses (including, without limitation, legal
fees) incurred in connection with any such investigation or proceeding; but
excluding any such losses, liabilities, claims, damages or expenses which are
determined by a final, non-appealable judgment of a court to have been incurred
by reason of the gross negligence or willful misconduct of the Person to be
indemnified. In the case of any investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower or any Subsidiary or Affiliate thereof, or any of their respective
directors, shareholders, or creditors or an Indemnified Party, or any other
Person or any Indemnified Party is otherwise a party thereto and whether or not
any transaction contemplated by this Agreement or any other Loan Document is
consummated.

     SECTION 11.05 Amendments and Waivers. Any provision of this Agreement or
any other Loan Document may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Borrower and the Lender.

     SECTION 11.06 Independence of Covenants. All covenants under this Agreement
and the other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by an exception to, or would be otherwise allowed by,
another covenant shall not avoid the occurrence of a Default if such action is
taken or such condition exists.

     SECTION 11.07 Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement.

     SECTION 11.08 Virginia Law. This Agreement and all of the other Loan
Documents shall be construed in accordance with and governed by the law of the
Commonwealth of Virginia.

     SECTION 11.09 Severability. In case any one or more of the provisions
contained in this Agreement or any of the other Loan Documents should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

     SECTION 11.10 Interest. In no event shall the amount of interest, and all
charges, amounts or fees contracted for, charged or collected pursuant to this
Agreement or the other Loan Documents and deemed to be interest under applicable
law (collectively, “Interest”) exceed the highest rate of interest allowed

16



--------------------------------------------------------------------------------



 



by applicable law (the “Maximum Rate”), and in the event any such payment is
inadvertently received by the Lender, then the excess sum (the “Excess”) shall
be credited as a payment of principal, unless the Borrower shall notify the
Lender in writing that it elects to have the Excess returned forthwith. It is
the express intent hereof that the Borrower not pay and the Lender not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrower under applicable law.

     SECTION 11.11 Interpretation. No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.

     SECTION 11.12 Waiver of Jury Trial; Consent to Jurisdiction. The Borrower
(a) and the Lender irrevocably waive, to the fullest extent permitted by law,
any and all right to trial by jury in any legal proceeding arising out of this
Agreement, any of the other Loan Documents, or any of the transactions
contemplated hereby or thereby, (b) submit to the nonexclusive personal
jurisdiction in the Commonwealth of Virginia, the courts thereof and the United
States District Courts sitting therein, for the enforcement of this Agreement
and the other Loan Documents, (c) waive any and all personal rights under the
law of any jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the Commonwealth of
Virginia for the purpose of litigation to enforce this Agreement or the other
Loan Documents, and (d) agree that service of process may be made upon it at the
address set forth in Section 11.01 for the giving of notice to the Borrower.
Nothing herein contained, however, shall prevent the Lender from bringing any
action or exercising any rights against any security and against the Borrower
personally, and against any assets of the Borrower, within any other state or
jurisdiction.

     SECTION 11.13 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     SECTION 11.14 Ratification of Existing Documents. The Borrower ratifies and
confirms all of its obligations, liabilities and indebtedness under the
provisions of the other Loan Documents in effect as of the date hereof. The
Lender and the Borrower agree it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish, any of the obligations, indebtedness
and liabilities of the Borrower to the Lender.

17



--------------------------------------------------------------------------------



 



     SECTION 11.15 Release of Guaranty. The Unconditional Guaranty of Atlantic
Coast Airlines Holdings, Inc. dated September 28, 2001 is terminated and of no
further force or effect.

     SECTION 11.16 Inconsistency Between Documents. To the extent of any
inconsistency between this Agreement and any Letter of Credit Application
Agreement, this Agreement shall control.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal, by their respective authorized officers as of the day
and year first above written.

                  BORROWER:                   ATLANTIC COAST AIRLINES          
        By:       (SEAL)        

--------------------------------------------------------------------------------

            Richard Surratt, Executive Vice President         and Chief
Financial Officer                   45200 Business Court, Suite 100     Dulles,
Virginia 20166     Attn:   Richard Surratt         Executive Vice President and
        Chief Financial Officer     Telecopier number: ___________________      
            WACHOVIA BANK, NATIONAL     ASSOCIATION                   By:      
(SEAL)        

--------------------------------------------------------------------------------

        Melissa K. Powell, Vice President                   Lending Office    
Wachovia Bank, National Association     1970 Chain Bridge Road     3rd Floor    
McLean, Virginia 22102     Attention: Melissa Powell, Vice     President    
Telecopier number: 703-760-6300

18